The Broadway Bank clearly had no vested interest in, or right to, the moneys of the city on deposit in the Park Bank. Until such moneys had actually been paid over to or deposited in such bank, it had no actual legal rights in regard to the same. It was to be a mere depository of such money. The Park Bank was doubtless liable to the city, or the chamberlain in behalf of the city, for the withholding or conversion of such moneys; and, in a proper action, might have been compelled to pay interest thereon during the time such moneys were withheld, but not to the Broadway Bank. The decision of the court below was right and should be affirmed.
All concur for affirmance.
Judgment affirmed. *Page 468